Title: To George Washington from a Citizen of Nova Scotia, 8 February 1776
From: Citizen of Nova Scotia
To: Washington, George



sir
Cumberland Nova scotia February 8th 1776

You may Reasonably imagine that it is presumption in me to take such Liberty in writing your Excellency, still its Going from one whose principles are Actuated from A Genuine feeling of Liberty, and an Indeliable Anxiety for the happiness of his Country, Annimates an Assurance that it will meet, rather with a feeling of sympathy then Censure, more perticula⟨r a⟩s it is Addressed to you sir who is at the head of that Army who is Opposing the mandates of a Corrupt and dispotic ministry, whose Views and Intent Can be founded on no other principle, then to bring the subjects of Britain to an abject slavery, as the subjects of the most Arbitrary Eastern monarch—Sensible I am of the Importance of this proceedg, my Inability of performing any thing in this Great strugle and the Danger I Expose myself and Family to, in being Treated with that accumulated Vengeance used by such men, who Are Actuated by publick as well as private prejudices, Still my fear and dread is Yet more when I Consider the state of my Country, that by lying passive I Expose myself and posterity to be bound in Chains of slavery & Wretchedness not only that but have, that Infamous Epithet Intail’d upon them, of being Like those sluggish & sloathfull wretches as Represented of the Tribe of Issachar, you will therefore pardon this Impudence of mine.
The Great Contest between Britain and America, has hitherto been only Treated with Speculation among us, a Spirit of Sympathy I persume for our brethren on the Continent reigns

in the breasts of the Generality of the Inhabitants—with gladness and Chearfulness woud we be Active in the Glorious strougle; had our situation and Circumstances been any way such that there was the Least Glimps of success, but our Remoteness from the other Colonies and our form of Government Join’d with the Indigent Circumstances of the Inhabitants renders it in a manner Impossible without succour from some other quarter.
Time not permiting and my mind Impress’d with Accumulated Troubles for Our situation, nor is it Necessary for the present Intention to Give a Detail of the different proceedings and managements of Government, so much will suffice as will give your Excellency an Idea of the Rise of our Impending Calamity if providence does not stirr up some means to Avert it—the Generality of the province as I before mentioned sympathisd with the Colonies—the Least Encouragment or Oppertunity woud have Excited the people to Join in the Defence of the Libertys of America, always Rejoiceing when the[y] heard any flying Report that an Invasion was intended. A Necessity there was that the Rulers in Government shoud use every mean and methode to prevent giving uneasiness to the poeple if they had had a mind to Preserve peace, Yet notwithstanding the men at the Head of Government with their Emmissarys, following the Example of their patrons the Ministry, stimulated with an Expectation of Recommending themselves by showing their Jealousness for the prerogative—Prompts on the Governour to Isue proclamations Laying Certain Restraints on the people—then Joining in Association offering their Lifes and fortunes in the Deffence of the supremacy of parliament, and then to Compleat the matter advices the Governour to Call the Assembly togather at a time when the small pox was raging at a great degree, many of the Country members Coud not attend on Account of the Destemper—A Bill was passed for Raising a Regiment By Ballot, and another for Raising a Tax to support them, The preamble to the Latter was such that in my View it Carry’d the greatest Implication of a Declaration of war against the Colonies, This flagrant proof of the Intention of these miscreants, roused a spirit among the people & publick declarations was made, which before was not heard—some were immediatly for applying to your Excellency—business was Intirely

stagnated, nothing to be heard but warr, This County in perticular, The Inhabitants being Called to Appear by the Commanding Officer of Militia, They Compli’d with the order and when met, they all to a man Charg’d the Officers on their peril to draw a person—The Inhabitants then Agreed that an Address Remonstrance and petition be sent the Governour, praying the suspending the Execution of said Acts and to disolve the house of Assembly & Call a new one to meet immediatly, The Governour Gave no other Answer, then ordering the Officers of Militia & Tax Gatherers to Desist for the present the puting the Acts into Execution, on the receipt of this the County of Cumberld Again met and Resolv’d almost unanimous that it was no way satisfactory, and that it was only to delay time till a number of Troops Coud be distributed through the differant parts as we had sufficient Reason to Imagine so by the preparation & other Intelligences at Halifax, We have therefore again petition’d, pressing His Excellency the Governour to Answer our former Request by Disolving the Assembly, and for the first time hinting to him our feeling for the Commotions in the british Empire &c.—In this time some Recruiting partys Came among us, as also a person whom we have found to be a spy, these with others who Lives among us whose principle are Actuated by private prejudices besides their Enthusiasm for Arbitrary Authority are makeg strong Solicitations to have Troops sent among us, the fear of which has Occationed much disorder and discontent among us many Are afraid of speaking—There is also among us severel families which Lately Came from England, they in generell speak something in favour of parliament are willing to submit to Little Taxes, as they have been Accustomed to pay so heavy ones in their own Country, these Encourages the minions of Government—We Can have no Certainty how matters Are passing, News are Constantly propagated to the disadvantage of the Americans, and of the Intentions & success of the other side, & that almost every foriegn power intends Assisting Britain—sometimes we have a flying Report that the Americans has Allies to help them, but this is Generally stifled, all these things keeps us in a flutter. The Stragling manner in which people has settled this New Country makes it very difficult and in a manner almost Impossible for them to Act either offensive or defensive,

The people in Genl have Great familys which will Occation a lemantable sceene shoud British Troops Arive here before any succour Comes from your Excellency—We woud Greatly Rejoice Coud we be able to Join with the other Colonies, but we must have other Assistance before we Can Act Publickly—I woud observe to your Excellency Concerning the Accadians, I have dwealt among them near six & Twenty Years, I am well Acqua[i]nted with their manners & ways—I have taken Great pains in Conversing with them Concerning these Commotions, Thay Are to a man wholy Inclin’d to the Cause of America, I have oftend pityd them in their situation & the manner of proceedings Against them from time to time, I have made proposals to them & Promis’d if ever in my power to do my utmost for their Relief & to Lay the state of their matter before the Honble the Continental Congress, not doubting but they woud be Reliev’d, by this Oppo[rtunity] I have sent a young man belonging to themselves he may be able to Answer any Questions your Excellency may want to know.
A Committee was Chosen Lately by the Inhabitants to fall upon such methodes As might be thought Conducive for the publick safety—but on their meeting two or three times, suspicions Rise that they intended sending to the Continent, the News of which was sent immediatly to Halifax—The Committee perceiving these things, found the[y] Coud not Continue As they subjected themselves to be made prisoners, they therefore Agreed to Lay aside the sending to New England as a Committee but if any shoud Chuse to do any thing of themselves they might—The Bearer Captain Jonathan Eddy declar’d that he woud immediatly sett of by Land, and Lay our situation before your Excellency, a Number drew upon a small Incorrect address to Recommend him to your Excellency, he will no doubt fully prove that he is Capable for the undertaking—I have also at the same time sent two frenchmen to Return immediatly from Mechias in Order to know what we Are to Expect.
Your Excellency may see by this, with the other Information you may Receive, our situation, you have no doubt an Unlimited power to help the distress’d in this Critical time, I trust & Rely that this Joind with your own humane disposition, will Excite your Excellency to Give us Assistance.
Shoud your Excellency incline helping us, it woud be Necessary

to take Care how any Troops Comes, my Grand View in this is, to prevent the Effusion of blood for shoud it be known where they Came, I imagine that a force woud be sent to Oppose—the present situation of the province Respecting force is very trifling & the fear our Great men is in Concerning an Invasion makes it more so, they have but about 1200 Regular Troops in Halifax, Including a Number of Raw Recruits from Newfoundland & other places—the 27th Regt Lately arrived is stationed in the Navel Yard & there Endeavourg to fortify Round the Town—but I think it is but trifling, We have this Comfort that shoud no other Troops Arrive they may not send up to molest us—had we at this present time Two or Three hundred men it woud secure all that part of the province between this and Halifax and I am Convinced that that number woud prevent 5000 from Coming thr’o the woods—Captain Eddy will make known to your Excellency the most suitable mann⟨er⟩ how to Interduce Troops—I am it may be said more perticular in this, in Order to save some friends, one of my brothers is an Officer in the Regimt at Halifax, Gauling As this is to me and the feeling of Anguish for this Calamity, will no ways detar me in my Pursuit for the wellfare of the publick, determined I am to prosecute the matter if God shoud spare me to Establish those Rights and previledges in this province which shoud by right be Injoy’d by every humane being—but shoud your Excellency with the Resolve of the Honble the Continental Congress Determine not to Give any Assistance it must Occation the most Direfull and horrible Consequence—Let me Beseech your Exceelency to help us, Give us an Oppo[rtunity] of Joining with the other Colonies, it all depends on your bounty.
I must once more plead for your forgiveness for this Liberty I have taken as also Excuse the Inccorectness of my Writing, have not time to Copy and further must Earnestly Request your keeping this from the publick, many other Informations Coud be given but the hurry of Departure of the bearer prevents my saying more, I Refer to him—Any Assistance I Can give your Excellency either by Intelligence or otherwise, I shall Esteem it an honour & duty to perform.
My best wishes for the success of your Arms, may the supreme Ruler of the Universe protect you may the Civil and Religious Libertys of America stand firm and unshaken to the

Latest posterity Is my Earnest Prayer. I am with profound Respect Your Excellencys most Devoted most Obt & very hb. servt
